Citation Nr: 0637037	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  04-05 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran had a period of active duty from October 1981 to 
October 1983 in addition to service in the National Guard.

This matter came to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified at a Board hearing in March 2005.  This matter was 
remanded in November 2005 for further development.  A review 
of the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).



FINDING OF FACT

An acquired psychiatric disability was not manifested during 
the veteran's active duty service or for many years 
thereafter, nor is any current acquired psychiatric 
disability otherwise related to service.



CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by active 
duty service.  38 U.S.C.A. §§ 1112, 1131, 1133, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in June 2003.  
The letter predated the August 2003 rating decision.  See id.  
The VCAA letter notified the veteran of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The June 2003 
letter has clearly advised the veteran of the evidence 
necessary to substantiate his claim. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  
         
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or an effective date.  Despite 
the inadequate notice provided to the veteran, the Board 
finds no prejudice to him in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
veteran a letter in June 2003 in which it advised him of the 
evidence necessary to support his service connection claim.  
Since the Board concludes below that the preponderance of the 
evidence is against entitlement to service connection, any 
questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA medical 
records.  There is no indication of relevant, outstanding 
records which would support the veteran's claim.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the 
evidence of record contains reports of VA examinations 
performed in April 2004 and December 2005.  The examination 
reports obtained are thorough and contain sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

The issue before the Board involves a claim of entitlement to 
service connection for an acquired psychiatric disorder.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1133; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records reflect that in March 1983, the 
veteran caused self-inflicted lacerations to his wrists, 
which was deemed a suicide attempt.  A clinical record 
reflects that the veteran got upset over his girlfriend being 
with a known drug dealer.  He called police to see if they 
could find the drug dealer so he could talk to him.  He began 
drinking and taking some pills, and superficially slashed his 
wrists.  The police showed up about 15 minutes after he 
called them, and he was hospitalized where his laceration was 
treated, and then was transferred to Fitzsimmons Army Medical 
Center.  An interview with the veteran revealed that prior to 
this incident he had been dating the young woman, reportedly 
a runaway.  He had given her some money and was using 
completely inadequate judgment concerning the relationship.  
He was recently divorced and had moved into a small house, 
which had become a sort of haven for the young woman or 
traveling bands.  He reported being surrounded by drug users, 
but claimed no involvement himself.  He was very anxious for 
discharge because he had some bills due.  He had used some 
money to help the young woman with whom he was involved.  His 
past history was noted as essentially negative.  He reported 
being an occasional heavy drinker but denied being a problem 
drinker.  He was given a complete physical and neurological 
examination, which revealed no positive findings.  His 
hospital course was uneventful.  He received no medication.  
He was observed to be in normal spirits.  It was felt that he 
was not suicidal.  His attempt was reevaluated and was found 
to be very manipulative and very superficial.  It was felt 
that he had a mild adjustment reaction and that this was a 
somewhat manipulative maneuver.  It was recommended that he 
be returned to duty.  The Axis I diagnosis was adjustment 
disorder with depressed mood, acute, mild, manifested by 
superficial laceration of wrists, feeling rejected and 
depressed.  A separation examination is not on file.

A Report of Medical History completed by the veteran in 
August 1984, reflects a report of his March 1983 suicide 
attempt, however, otherwise he checked the 'No' box with 
regard to 'depression or excessive worry' and 'nervous 
trouble of any sort.'  An August 1984 Report of Medical 
Examination reflects that his psychiatric state was 
clinically evaluated as normal.  The examiner, however, 
recommended further psychiatric evaluation.  The veteran 
underwent a psychiatric evaluation in August 1984, and his 
attempted suicide was noted.  He denied any problems with 
alcohol or drugs.  He denied a history of major arrests.  He 
was cooperative, oriented, reasonably intelligent, and 
thinking was apparently well organized.  Motivation and 
spontaneity were satisfactory.  Affect was appropriate.  
There was no evidence of a psychiatric disorder or 
characterlogical defect.  Insight and judgment were 
considered to be satisfactory.  A Report of Medical History 
completed by the veteran in June 1988, reflects that he 
checked the 'No' box with regard to 'depression or excessive 
worry' and 'nervous trouble of any sort.'  A June 1988 Report 
of Medical Examination reflects that his psychiatric state 
was clinically evaluated as normal.  A Report of Medical 
History completed by the veteran in June 1990, reflects that 
he checked the 'No' box with regard to 'depression or 
excessive worry' and 'nervous trouble of any sort.'  A June 
1990 Report of Medical Examination reflects that his 
psychiatric state was clinically evaluated as normal.  The 
veteran checked the 'Yes' box with regard to 'attempted 
suicide' and the examiner noted 'no sequelae.'  

The veteran underwent a VA psychiatric evaluation in June 
1997.  He reported service in the Army, and subsequent 
employment as an auto mechanic and other jobs.  At the time 
of the examination he was unemployed and homeless.  He 
reported being divorced twice.  He denied any psychiatric 
hospitalization or treatment, but reported the 1983 suicide 
attempt.  He denied substance abuse.  On mental status 
examination, he was calm and relaxed, and his speech was 
normal.  There was no evidence of anxiety, depression or 
overt psychosis.  He was alert and oriented times three.  
Memory was fair.  Intelligence appeared to be average.  
Insight and judgment were fair.  The examiner opined that 
there was no psychiatric diagnosis at present.  No 
prescriptions were warranted.  No follow-up appointment was 
needed unless there was emergence of psychiatric symptoms.

A May 2003 VA outpatient treatment record reflects that the 
veteran was seeking alcohol treatment related to court 
mandate secondary to DUI.  On mental status examination, mood 
was euthymic, affect was consistent with mood with no 
increase or decrease in intensity, range or lability.  
Sensorium was intact with the veteran alert and oriented to 
person, place, and date.  Cognitive and memory function 
appeared clinically intact.  Intellectual function was judged 
to be average.  Thoughts were coherent and logical.  There 
was no evidence of hallucinations, delusions, suicidal or 
homicidal ideation, intent or plan.  Insight was average.  
The examiner diagnosed alcohol abuse.  The veteran entered a 
day program.

In June 2003, the veteran filed a claim of service connection 
for depression.  He claimed that he was offered a medical 
discharge in 1983 but refused to take it.  He felt that the 
Army let him down by failing to address his problems at the 
time of his suicide attempt.

A February 2004 VA outpatient treatment record reflects that 
the veteran underwent a psychiatric evaluation.  The veteran 
sought treatment based on a history of alcohol abuse and for 
evaluation of depressive like symptoms.  Upon mental status 
examination, the diagnoses were alcohol abuse, and depression 
not otherwise specified rule out substance-induced mood 
disorder.

In April 2004, the veteran underwent a VA examination.  The 
examiner reviewed the claims folder, obtained history from 
the veteran, and conducted a mental status examination.  The 
examiner diagnosed substance induced mood disorder in 
remission, and alcohol abuse in remission.  The examiner 
noted that depression was not the cause of his unemployment 
as he reported pain from his rotator cuff tear that prevents 
performing regular work.  He gave a history of intermittent 
low-level dysphoric feelings on and off during his life.  The 
examiner noted that there was little record of treatment, 
except for hospital admission to Fitzsimmons Army Medical 
Center with diagnosis of adjustment disorder with depressed 
mood following suicide attempt.  The examiner opined that the 
history that the veteran gives and that is recorded in the 
notes from Fitzsimmons indicates some sensitivity to 
rejection which is likely based on personality factors, which 
intensified in the presence of on-going alcohol use, likely 
into a substance-induced mood disorder.  This is largely in 
remission at present with minor symptoms treated with minimal 
amount of antidepressant medication which was just started.  
He reported a history of depression going into remission when 
he stops alcohol use.  The examiner opined that it is at 
least as likely as not that this is the same disorder for 
which he was treated in service.  The examiner noted the 
veteran's report that he was drinking at the time of his 
suicide attempt.

A January 2005 VA outpatient psychiatric note reflects a 
diagnosis of major depressive disorder, recurrent, mild-
moderate; anxiety not otherwise specified; alcohol abuse in 
remission.  A March 2005 VA outpatient treatment report 
reflects a diagnosis of major depressive disorder, anxiety 
disorder not otherwise specified and history of alcohol 
dependence in full sustained remission.  The examiner noted 
an initial diagnosis of substance-induced mood disorder, but 
when depression remained despite months of sobriety, 
diagnosis was changed to major depressive disorder.  He had 
been sober for over 15 months and had continued to have 
depressive and anxiety symptoms resulting in increasing of 
medication dose in October 2004.  

In December 2005, the veteran underwent a VA examination with 
a private psychologist.  Upon performing a mental status 
examination and reviewing the veteran's history, the examiner 
diagnosed depression.  A June 2006 addendum opinion from the 
examiner states that the information available in the current 
evaluation does not contradict a diagnosis of alcohol abuse 
in remission or substance induced mood disorder in remission.  
The examiner explained that by definition, these in remission 
conditions would not manifest themselves at this time.  The 
current diagnosis of depression does not contradict them, and 
should be considered to be a new diagnosis - depressive 
disorder not otherwise specified.  The examiner opined that 
this disorder is less likely as not caused by or as a result 
of his military service or previous substance abuse.  The 
revised diagnoses were alcohol abuse in remission; substance 
induced mood disorder in remission; and, depressive disorder, 
not otherwise specified.

Based on a review of the evidence of record, to include the 
statements submitted by the veteran, it is apparent that the 
veteran currently has depressive disorder, not other 
specified, however, there is no evidence that such disorder 
is due to service or any incident therein.

As discussed in detail hereinabove, the veteran's service 
medical records reflect that the veteran attempted suicide in 
March 1983 as a result of problems with a young woman.  The 
veteran received treatment for superficial lacerations to the 
wrist, and underwent psychiatric evaluation at Fitzsimmons 
Army Medical Center.  The resulting diagnosis was adjustment 
disorder with depressed mood, acute, mild, manifested by 
superficial laceration of wrists, feeling rejected and 
depressed.  Subsequent service medical records from his 
National Guard service are devoid of treatment for residuals 
from his adjustment disorder, or a mental disability.  The 
veteran underwent a psychiatric evaluation in August 1984 and 
no psychiatric diagnosis was rendered.  Examinations 
performed in June 1988 and June 1990, while acknowledging the 
March 1983 suicide attempt, reflect that his psychiatric 
state was clinically evaluated as normal.  This shows that 
trained medical personnel found the veteran's psychiatric 
status to be normal at the time of the respective 
examinations.  Subsequent to service in the National Guard, 
the veteran underwent a June 1997 VA psychiatric evaluation, 
however, no psychiatric diagnosis was present.  The veteran 
sought alcohol treatment in May 2003 per court order.  VA 
treatment records are devoid of treatment for a mental 
disability until February 2004 when a diagnosis of 
depression, not otherwise specified, was rendered.  

There is no supporting evidence of a continuity of 
psychiatric symptomatology after service to suggest a link 
between current psychiatric disability and service.  Although 
a diagnosis of adjustment disorder with depressed mood was 
rendered in March 1983 subsequent to his suicide attempt, 
subsequent records do not reflect any psychiatric treatment 
or diagnoses until February 2004, over 20 years after the in-
service suicide attempt.  This suggests that the veteran's 
depressed mood exhibited in March 1983 was acute and 
transitory in nature and resolved without leaving any 
residual psychiatric disability.  

The veteran was afforded a VA examination in April 2004, and 
the examiner diagnosed substance induced mood disorder, in 
remission, and alcohol abuse, in remission.  The examiner 
explained that the veteran had some sensitivity to rejection 
which is likely based on personality factors, which 
intensified in the presence of on-going alcohol use, likely 
into a substance-induced mood disorder.  The examiner opined 
that this was likely the same disorder for which he was 
treated in service, as he reported that he was drinking at 
the time of his suicide attempt.  While acknowledging that 
the veteran may have actually had a substance-induced mood 
disorder at the time of his March 1983 suicide attempt, such 
opinion does not offer any insight into whether any current 
psychiatric disability is related to his period of service.

Moreover, the Board notes that congenital or developmental 
defects such as personality disorders are not diseases or 
injuries for the purposes of service connection.  38 C.F.R. § 
3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 
(1996). 

Notwithstanding this, section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388, 1388- 91, prohibits, effective for 
claims filed as in the instant case after October 31, 1990, 
payment of compensation for a disability that is a result of 
a veteran's own alcohol or drug abuse.  Moreover, Section 
8052 also amended 38 U.S.C.A. § 105(a) to provide that, with 
respect to claims filed after October 31, 1990, an injury or 
disease incurred during active service will not be deemed to 
have been incurred in line of duty if the injury or disease 
was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 
38 C.F.R. §§ 3.1(m), 3.301(d).

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that there can be service 
connection for compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, his 
or her service-connected disability.  Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).  However, the Federal Circuit 
indicated that veterans could only recover if they can 
"adequately establish that their alcohol or drug abuse 
disability is secondary to or is caused by their primary 
service-connected disorder."  Id. at 1381.  The Federal 
Circuit further stated that such compensation would only 
result "where there is clear medical evidence establishing 
that the alcohol or drug abuse disability is indeed caused by 
a veteran's primary service-connected disability, and where 
the alcohol or drug abuse disability is not due to willful 
wrongdoing."  Id.

Any abuse of alcohol and drugs in service constitutes willful 
misconduct under VA regulation.  See 38 U.S.C.A. § 105; 38 
C.F.R. §§ 3.1(m), 3.301(d).  It appears that the veteran 
drank alcohol during his attempted suicide but upon 
psychiatric evaluation specifically denied being a problem 
drinker.  Subsequent to his National Guard service, records 
reflect alcohol abuse, as evidenced by him seeking May 2003 
treatment for alcohol abuse, but a psychiatric diagnosis was 
not rendered until February 2004.  Thus, the veteran's 
alcohol abuse preceded any current psychiatric problems.  

Notwithstanding this, the veteran's alcohol and substance 
abuse are in remission, as opined by both the April 2004 and 
December 2005 examiners.  The December 2005 examiner opined 
that his depressive disorder is a new disorder and not 
etiologically related to his service.  The Board accepts this 
opinion as probative medical evidence on the subject, as it 
was based on a review of all historical records and a 
thorough examination.  See Boggs v. West, 11 Vet. App. 334 
(1998).  Given the depth of the examination report, and the 
fact it was based on a review of the applicable record, the 
Board finds that it is probative and material to the 
veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

Thus, there is no evidence to support an etiological 
relationship between the veteran's current psychiatric 
disorder and his period of active service.  Based on the 
record, the Board must conclude that the clear preponderance 
of the evidence is against a finding that the veteran's 
current acquired psychiatric disability was manifested during 
service, or that it was manifested within one year from his 
discharge from service, or that it is otherwise related to 
his military service.  It follows that there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


